Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 September 2021 has been entered.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 11-15, 21 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (lines 8-14) a first, second and third portion(s) and further (lines 14-16) recite a first and second portion, it is unclear if these are the same portions or different and if so then the claim should recite “said first/second/third portion”.  Further it is unclear in that the claim defines that the second portion diameter is larger than the first or third 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 11-15, 21 and 25-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Little (2016/0100945).
Little discloses an implant comprising an inflatable member (112) and a pump assembly (118) to transfer fluid to inflate member (112).  The inflatable member (112) has a sidewall defining a lumen (chamber 114) and having a series of undulations on an inner wall (Figures 2-4).  The undulations have a thick walled portion (134) having a thickness 
With regard to claims 6 and 21, such devices are commonly made out of a flexible material that would inherently have a smooth outer surface to allow for the device to be easily inserted into the body.  
With regard to claim 7, see above with regard to Figures 2-4 of Little.
With regard to claim 8, the inflatable cylinders (102) are considered to be “unitarily formed”. 
With regard to claims 13 and 27, Little shows end caps (106, 110) attached to either end of the inflatable member (102).
With regard to claims 14-15 and 28-29, Little teaches a reservoir (104) and a pump assembly (118) and teaches (paragraph [0022]) that the pump assembly can include a pump bulb and any other conventional pump assemblies known to be used with such devices. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little in view of George et al (2009/0132043). Little teaches the claimed device except for specifically teaching how the device is made. George et al discloses a similar inflatable implant (paragraph [0015]) and teaches that it is well known to manufacture .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728.  The examiner can normally be reached on generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791